EXHIBIT 10.2

 

[FORM OF NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT]

 

ST. MARY LAND & EXPLORATION COMPANY

 

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT, hereinafter
referred to as the “Agreement,” is made effective as of the Award Date set forth
in the attached Non-Employee Director Restricted Stock Award Notice (the “Award
Notice”), by and between ST. MARY LAND & EXPLORATION COMPANY, a Delaware
corporation (the “Company”), and the undersigned person, who is a non-employee
member of the Company’s Board of Directors as of the Award Date, to whom
restricted stock has been awarded as set forth in the Award Notice (the
“Director”).

Pursuant to the terms of the St. Mary Land & Exploration Company 2006 Equity
Incentive Compensation Plan (the “Plan”), the attached Award Notice and this
Agreement, as of the Award Date the Company has awarded to the Director ______
shares of common stock of the Company (the “Stock”) to be delivered on the Award
Date as set forth in the Award Notice, subject to the terms and conditions set
forth in the Plan, this Agreement and the Award Notice. Capitalized terms used
but not defined in this Agreement shall have the meanings given to them in the
Plan or in the Award Notice.

 

1.

Earning and Vesting of Shares.

(a)    Subject to the provisions contained herein, the Stock shall be earned
over the Earning Period set forth in the Award Notice, which shall correspond to
the fiscal year of Board service by the Director following the Award Date,
provided that earning shall cease when the Director is no longer a member of the
Company’s Board of Directors. The Stock shall become completely vested upon
completion of the Earning Period through Board service by the Director.

(b)     Irrespective of the other provisions of this Section 1, as set forth in
Article III of the Plan, the Company’s Compensation Committee of the Board of
Directors is authorized to administer the Plan, and in its discretion may
accelerate the earning and vesting period of the Stock within the current
Earning Period.

 

2.

Transfer Restrictions.

(a)      The shares of Stock issued under the Plan and which are subject to the
terms and conditions set forth in this Agreement have been registered under the
Securities Act of 1933, as amended (the “Securities Act”). However, since the
Director is considered to be an “affiliate” of the Company for securities law
purposes, the shares of Stock will be subject to restrictions on transferability
and sale and may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Securities Act for the
resale of the Stock or pursuant to an exemption from registration under the
Securities Act, the availability of which is to be established to the
satisfaction of the Company.

(b)       In addition, the shares of Stock shall be subject to a Holding Period
of one year following the expiration of the Earning Period set forth in the
Award Notice. During such Holding Period the shares of Stock may not be offered
for sale, sold or otherwise transferred by the Director.

(c)      Certificates for shares of Stock issued under this Agreement shall bear
a restrictive legend consistent with the foregoing.

3.             Notices. Any notice relating to this Agreement shall be in
writing and delivered in person or by certified mail to the address or addresses
on file with the Company. Any notice to the Company shall be addressed to it at
its principal office, attention of the Secretary. Anyone to whom a notice may be
given under this Agreement may designate a new address by notice to that effect.

4.             Benefits of Agreement. This Agreement shall inure to the benefit
of and be binding upon each successor of the Company and the Director’s heirs,
legal representatives and permitted transferees. This Agreement shall be the
sole and exclusive source of any and all rights which the Director and the
Director’s heirs, legal representatives and permitted transferees may have with
respect to the Plan and the Stock.

 

 



 

 

5.             Resolution of Disputes. Any dispute or disagreement which arises
under, or as a result of, or in any way relates to, the interpretation,
construction or applicability of this Agreement shall be resolved as determined
by the Compensation Committee of the Board of Directors of the Company. Any
determination made hereunder shall be final, binding and conclusive for all
purposes.

6.             Controlling Documents. The provisions of the Plan are hereby
incorporated into this Agreement by reference. In the event of any inconsistency
between this Agreement and the Plan, the Plan shall control.

7.           Amendments. This Agreement may be amended only by a written
instrument executed by both the Company and the Director.

IN WITNESS WHEREOF, the Company and the Director have caused this NON-EMPLOYEE
DIRECTOR RESTRICTED STOCK AWARD AGREEMENT to be entered into effective as of the
Award Date.

COMPANY:

 

ST. MARY LAND & EXPLORATION COMPANY,

 

a Delaware corporation

 

 

By: _______________________________________

 

Printed Name: ______________________________

 

Title: _____________________________________

 

 

 

 

DIRECTOR:

 

 

____________________________________________

Printed Name: ________________________________

Date: ___________________

 

Attachment: Non-Employee Director Restricted Stock Award Notice

 

 

 

2

 



 

 

ST. MARY LAND & EXPLORATION COMPANY

 

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD NOTICE

 

___________,

 

_____________________

_____________________

_____________________

 

Dear_________:

 

Pursuant to the terms and conditions of the St. Mary Land & Exploration Company
2006 Equity Incentive Compensation Plan (the “Plan”), you have been awarded
_______ shares of common stock of the Company to be delivered upon the Award
Date set forth below. The Stock is subject to all of the terms and conditions of
the Plan and the attached Non-Employee Director Restricted Stock Award Agreement
(the “Award Agreement”), which are both incorporated herein in their entirety.

Awarded To:

_________________________

 

 

Award Date:

_________________________

 

 

Shares Awarded:

_______________

 

 

Earning Period:

 

Holding Period:

 

_________________________

 

One year following the expiration of the Earning Period.

 

 

 

 

 

By your signature below, you hereby acknowledge receipt of the Stock awarded on
the date shown above, which has been awarded to you under the terms and
conditions of the Plan and the attached Award Agreement. You further acknowledge
receipt of a copy of the Plan, and the Award Agreement, and agree to conform to
all of the terms and conditions of the Plan and the Award Agreement.

COMPANY:

 

ST. MARY LAND & EXPLORATION COMPANY,

a Delaware corporation

 

 

By: ________________________________________

Printed Name: _____ __________

Title: __ _____

 

 

 

DIRECTOR:

 

 

Signature: ____________________________________

 

 

 

 

 

 

Attachment: Non-Employee Director Restricted Stock Award Agreement

 

 

 

 

 

 

Date: ______________________

 

 

 

 

 

 

 

 

Date: ______________________

 

 

 

 

 

3

 

 

 